EXHIBIT 12 CHEMED CORPORATION COMPUTATION OF RATIO OF EARNINGS TO FIXED CHARGES (in thousands, except ratios) Pretax income from continuing operations $ Additions: Fixed charges Amortization of capitalized interest 5 Deductions: Capitalized interest ) - Adjusted income $ Fixed Charges: Interest expense $ Capitalized interest - Interest component of rental expense (b) Fixed charges $ Ratio of earnings to fixed charges (a) x x x x x Additional earnings needed to achieve 1:1 ratio coverage n.a. n.a. n.a. n.a. n.a. (a) For purposes of computing the ratio of earnings to fixed charges, pretax income from continuing operations has been added to fixed charges and adjusted for capitalized interest to derive adjusted income.Fixed charges consist of interest expense on debt (including the amortization of deferred financing costs), capitalized interest, prepayment penalties on the early extinguishment of debt and one-third (the proportion deemed representative of the interest component) of rental expense.Fixed charge amounts include interest from both continuing and discontinued operations. (b) The amounts shown above for interest component of rental expense for 2009, 2010, 2011 and 2012 increased by $12.5 million, $15.3 million, $16.3 and $16.0 million, respectively, from the prior year presentation due to certain in-patient unit leases being inadverently omitted.All years are present consistently.This omission did not affect our results of operations, financial position or cash flows. 50
